Citation Nr: 1030719	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-21 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD), rated as 50 percent disabling since May 2006.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters were last before the Board of Veterans' Appeals 
(Board) in May 2009 on appeal of an October 2005 rating decision 
of the Waco, Texas regional office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied service 
connection for bilateral hearing loss, but granted entitlement to 
service connection for PTSD and assigned a 10 percent disability 
rating, effective May 2005.  The Board remanded these claims for 
further development.

The Veteran, accompanied by his authorized representative, 
appeared at a January 2009 hearing held before the below-signed 
Veterans Law Judge, sitting in Waco, Texas.  A transcript of that 
hearing has been associated with the claims file.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does 
not currently have hearing loss, as defined by laws affecting VA.

2.  The evidence established that the Veteran's PTSD, from May 
2005 to April 2006, was characterized by occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress or symptoms controlled by 
continuous medication.

3.  The evidence establishes that the Veteran's PTSD, since May 
2006, is characterized by reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long- term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships. 

4.  The evidence does not show occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
hearing loss are not met nor may a sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The criteria for an initial disability rating in excess of 10 
percent rating for PTSD from May 2005 to April 2006 are not met. 
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a disability rating in excess of 50 percent 
for PTSD from May 2006 have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009).

4.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006). The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in June 2005, prior to adjudication, which informed him of 
the requirements needed to establish entitlement to service 
connection.   In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  The Veteran was informed in a 
separate, March 2006, letter that an appropriate disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the March 2006 letter was sent to the Veteran subsequent 
to the initial adjudication in 2005, he is not shown to be 
prejudiced by the timing of the notice since the RO readjudicated 
his claim in November 2006, April 2007, July 2008, August 2008, 
and May 2010 supplemental statements of the case (SSOCs).  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or SSOC, 
is sufficient to cure a timing defect); Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (prejudicial error analysis is not 
necessary if subsequent notice, followed by readjudication, has 
been provided).

Although the Veteran was specifically notified in a June 2008 
letter of the requirements to establish entitlement to an 
increased rating, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of this 
information for newly raised or "downstream" issues, such as 
claims for increased compensation following the initial grant of 
service connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  As such, and as stated above, the appropriate notice 
has been given in this case.

VA has a duty to assist a veteran in obtaining evidence necessary 
to substantiate a claim.  The Veteran's service treatment 
records, VA medical records, private medical records, and lay 
statements have been associated with the claims file.  
Additionally, the Veteran was afforded VA examinations for his 
PTSD in September 2005 and November 2009; he was afforded 
audiological examinations in July 2005 and November 2009. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (noting that under 
38 U.S.C.A. § 5103A(d)(2), VA was to provide medical examinations 
as "necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant], contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim").

As noted above, the Board remanded the claim in May 2009 for 
additional development to include the provision of additional VA 
examinations, translation of the graphical results of a private 
audiological examination, and to gather any further medical 
evidence not of record.  The Veteran was afforded these 
additional examinations in November 2009, a translation of the 
graphical audiological test results has been obtained, and he was 
asked to identify any additional outstanding evidence.  Thus, the 
Board finds that all actions and development directed in the May 
2009 remand have been substantially completed.  Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); and see Stegall v. West, 11 Vet. 
App. 268 (1998) (noting that VA is required to comply with remand 
orders, but substantial, rather than absolute, compliance is 
required).

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide his claims.  He has been given ample opportunity to 
present evidence and argument in support of his claims.  As such, 
all relevant evidence necessary for an equitable disposition of 
the Veteran's appeal of these issues has been obtained and the 
case is ready for appellate review.  The Board additionally finds 
that general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2009).


Introductory Note

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  






Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the preponderance of the 
evidence is against the claim and, as such, it must be denied.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if the disorder is manifested to a 
compensable degree within one (1) year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Service connection may also be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12  Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997).  Continuity of symptomatology may be established if a 
claimant can show (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claimed in 2005 that he was subjected to loud noises 
in service "which definitely left [him] with hearing 
difficulties."  Specifically, he asserted that while in Vietnam 
he was exposed to sounds from rockets, mortars, canons, rifles, 
M-60s, and M-80s.  

Service treatment records do not reveal any complaints of, or 
treatment for, hearing loss.  His ear were evaluated as normal at 
time of separation in May 1967 and he noted no current or former 
complaints of hearing loss on a self-report of medical history.  
However, the separation examination report does not indicate that 
his hearing was tested at that time.

The initial evidence of any pertinent disorder was not until May 
2005, approximately 38 years after the Veteran's discharge, when 
he claimed experiencing "hearing difficulties" as a result of 
his active duty service. 

In July 2005, the Veteran was afforded a VA audiological 
examination.  He reported being uncertain as to whether or not he 
has hearing loss, stated that he was exposed to mortars, gunfire, 
and rocket fire while in service, and denied any significant non-
military noise exposure.  His speech recognition scores, using 
the Maryland CNC test, were measured at 100 percent in both the 
right and left ears.  His hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
5
10
10

The 2005 examiner noted that the Veteran's hearing, for both 
ears, was within normal limits. 

An October 2006 private audiological evaluation resulted in a 
diagnosis of sensorineural hearing loss although the "behavioral 
audiological evaluation results indicate[d] normal hearing 
sensitivity bilaterally" and the acoustic reflex data was noted 
to be within normal limits.  His hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
10
LEFT
15
15
5
10
15

Although the private audiologist measured his speech recognition 
at 96 percent in the right ear and 88 percent in the left ear, 
the report reflects that the NU6 word list was used.  The law 
specifies that, for purposes of determining the severity of a 
hearing disability for VA purposes, the Maryland CNC test should 
be used to determine the level of speech discrimination.  38 
C.F.R. § 4.85.

In January 2009 the Veteran had a hearing before the below-signed 
Veterans Law Judge.  When asked about hearing loss, he stated "I 
don't have hearing loss.  I just have tinnitus."  A June 2009 
rating decision granted entitlement to service connection for 
tinnitus.

The Veteran was afforded another VA audiological examination in 
November 2009.  The examination report reflects review of the 
claims file, observing that the Veteran's hearing was tested at 
normal limits at his time of entry into the service, but no 
formal audiological examination was conducted at time of 
separation.  The report indicates that the examiner reviewed the 
results of the 2006 private evaluation and noted that the hearing 
thresholds reported were normal, bilaterally.  The 2009 examiner 
measured his speech recognition scores, using the Maryland CNC 
test, at 100 percent in both the right and left ears.  His 
hearing was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
5
10
10
5
20

The examiner noted that hearing was within normal limits.

The above history reflects that the Veteran has not been 
diagnosed as having hearing loss, as defined by pertinent law.  
See 38 C.F.R. § 3.385.  Although the 2006 private audiologist did 
state a diagnosis of sensorineural hearing loss, this diagnosis 
was not supported by the evaluation data, which was noted as 
within normal limits, and the examiner did not use the Maryland 
CNC Test.  The Board may favor the opinion of one competent 
medical professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Further, Congress has specifically limited entitlement to 
service-connected benefits for hearing loss for individuals with 
auditory thresholds, in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz, of 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  No audiological tests 
of record have measured the Veteran's hearing at a compensable, 
disability, level.  In the absence of proof of a qualifying 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2009).  
If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
Veteran has appealed the initial rating given at the time service 
connection is established, in assigning the initial rating, the 
Board must consider the propriety of assigning one or more levels 
of rating -"staged" ratings- from the initial effective date 
forward, based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  The RO has assigned the 
Veteran's PTSD an initial disability rating of 10 percent, 
effective May 2005 to April 2006, and a rating of 50 percent from 
May 2006.  The RO has assigned these ratings pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service 
connection for PTSD).  According to 38 C.F.R. § 4.126(a), a 
mental disorder shall be evaluated "based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of examination." 

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  Id.

The Veteran's PTSD is currently rated as 50 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent 
disability rating is in effect from May 2005 to April 2006.

Under the general rating formula, a 10 percent disability rating 
is warranted if there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or if symptoms are controlled by continuous 
medication.  38 C.F.R. § 4.130.

A 30 percent disability rating is warranted if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

To warrant a 50 percent rating the evidence must show 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-, and long-, term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted if there is 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent rating is assignable if there is evidence of more 
severe symptoms as cited under 38 C.F.R. § 4.130.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale and it 
reflects the psychological, social, and occupational functioning 
on a hypothetical continuum of mental-health illness.  Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV); and see Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF 
scale score assigned does not determine the disability rating VA 
assigns, however, it is one of the medical findings employed in 
that determination.

The medical evidence shows a GAF score has been assigned during 
the pendency of this claim.  An examiner's classification of the 
level of psychiatric impairment, by words or by a score, is to be 
considered, but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case: a score 
from 80 to 71 indicates transient symptoms and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social, occupational, or school functioning; 70 to 
61 represents some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, and has some meaningful interpersonal relationships; 
60 to 51 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  DSM- IV.

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent rating 
criteria.

In 2005 the Veteran filed a claim of entitlement to service 
connection for PTSD.  He was afforded a VA examination in 
September 2005 and reported experiencing symptoms of PTSD 
including difficulty relaxing and sleeping at night, grinding of 
teeth, flashbacks, and uncomfortable reminders of his time in 
service.  He noted that he had missed three (3) to four (4) days 
of work in the year prior to the examination, but explained those 
absences were due to headaches and nasal allergies.  Upon 
examination, the examiner noted that he was appropriately dressed 
and groomed, had an appropriate affect, had normal retention and 
recall, and provided logical, relevant, and coherent answers.  
The examiner diagnosed PTSD, described as mild, and assigned a 
GAF score of 75.

The Veteran subsequently was granted service connection for PTSD, 
but disagreed with the disability rating assigned to him by the 
October 2005 rating decision and contended that his PTSD was more 
severe than reflected by the 10 percent rating.

A December 2005 treatment note reflects that the Veteran was 
experiencing stress at work and reported feeling listless, 
unenergetic, and non-competitive.  A February 2006 treatment note 
indicates that the Veteran reported feeling "a bit better" and 
sleeping about seven hours each night, without nightmares, but 
continuing to experience decreased motivation.  In April 2006, 
the Veteran reported doing well, but experiencing increased 
anxiety with almost daily panic attacks; later that same month he 
noted being concerned that his PTSD was getting worse.

He submitted a June 2006 letter from a private psychotherapist.  
The letter noted that the Veteran was treated from January to 
December 2003 for symptoms of anxiety, depression, and paranoia 
resulting from Vietnam trauma and stated that the time spent on 
his therapy was "not sufficient to alleviate the condition."

The Veteran received a VA mental health evaluation in June 2006.  
His PTSD was noted to be severe and chronic based on his reported 
symptoms of difficulty with social and occupational functioning 
due to lack of interest, irritability, and avoidance of stimuli.  
He reported that the symptoms had a moderate effect on his work, 
but he noted a severe effect on social functioning due to 
avoidance of activities and relationships.  A GAF score of 55 was 
reported.

An October 2006 treatment note reports that the Veteran continued 
to experience significant symptoms and difficulty with sedation 
that was noted as possibly due to his medications.  In December 
2006 he reported feeling more irritable at work and stated that 
he was afraid he was going to hurt someone out of anger.

In December 2006 a coworker wrote a note about the Veteran's 
workplace behavior and stated that his personality had changed, 
he appeared not to be able to tolerate being around others, and 
would sometimes leave a conversation before it had ended.  The 
coworker observed that he appeared unable to concentrate with 
noise coming from multiple sources.

A January 2007 treatment note observes that the Veteran "appears 
to be having difficulty with hypervigilance."  He was prescribed 
a new medication for symptoms of anxiety.  In March 2007, he 
reported doing better as a result of the new medication.  
Subsequent to beginning that medication, the claims file reflects 
that the Veteran began attending ongoing PTSD support group 
meetings.

A March 2008 treatment note reports that the Veteran appeared 
anxious and depressed when discussing situational, job-related, 
stressors and increased feelings of vulnerability following a 
major heart surgery.  In April 2008 he was noted to appear less 
fatigued and depressed.  In May 2008 he again appeared depressed 
and reported experiencing panic attacks.  In July 2008 he 
reported worsening symptoms due to an increase in work stressors; 
a separate July 2008 treatment note states that the Veteran 
described himself as feeling absolutely miserable due to stress 
at work.

During the January 2009 hearing, the Veteran testified that his 
wife had complained about him being illogical after she twice 
asked him the same specific question and he gave answers that did 
not make sense; he noted that he may have been "half asleep" at 
the time.  He also reported feeling angry "at the drop of a 
hat," but stated he usually became upset for a reason such as 
bring cut off in traffic or seeing someone be rude.  The Veteran 
noted that he did have a social life, but dreaded interactions, 
except with his family members - he described his family as 
strong-knit.  He also noted experiencing panic attacks and 
feeling as though he was highly scrutinized by others.  He 
reported being let go from his job at his church and feeling as 
though, due to his lack of job, he had lost his church family.

A January 2009 treatment note describes the Veteran as slightly 
less anxious and despondent.  He reported some fleeting suicidal 
ideation, but stated that his family was too important to him for 
him to seriously consider suicide.  He noted continued feelings 
of anger, betrayal, and withdrawal over the loss of his job.  
However, he reported that he knew he needed to approach and 
engage others and stated that he would begin shopping for a new 
place of worship to include considering returning to the church 
that used to employ him.

In July 2009, a former coworker of the Veteran wrote a letter 
describing some of his workplace behavior.  The coworker noted 
that he appeared to feel depressed and feel threatened by other 
people, as evidenced by a defensive attitude.

The Veteran was afforded another VA examination in November 2009.  
At that time he reported experiencing a depressed mood and 
continued discouragement about his job loss.  The examiner 
observed that he showed signs of diminished interest and 
interpersonal detachment, but noted that he was able to complete 
normal activities of daily living without significant impairment 
and was completely independent.  The Veteran reported working 
part-time for his homeowners' association, "sort of" 
functioning as a chaplain to the older people in his condominium 
complex, painting, playing music, visiting with his wife, and 
seeing his children and grandchildren whenever he could.  The 
examiner noted that he was well dressed, well groomed, and 
exhibited a logical, coherent, and relevant thought process, but 
with a depressed affect.  The Veteran reported a decline in his 
concentration and short-term memory, but the examiner observed 
his reasoning to be excellent and his comprehension average.

In sum, the examiner noted that the Veteran had excellent social 
and occupational functioning until the approximate time of his 
heart surgery when he began to feel more anxious and withdrawn 
and experienced some on-the-job difficulties.  The examiner noted 
mild to moderate impact on occupational functioning and noted 
that the Veteran reported a positive social life with the 
exception of feeling as though he lost many of his friends as a 
result of losing his job.  His symptoms were described as 
moderate and he was assigned a GAF score of 55.

The Board finds that the Veteran's psychiatric symptomatology, 
prior to  May 2006, is appropriately characterized by the 10 
percent rating in effect from May 2005 to April 2006.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  As noted, a 10 percent 
disability rating is warranted for mild or transient symptoms 
causing social impairment and a decrease in ability to perform 
tasks only in periods of significant stress.  38 C.F.R. § 4.130.  
The record reflects that prior to the 2006 VA mental health 
evaluation, the Veteran reported symptoms such as difficulty 
relaxing and sleeping at night, grinding of teeth, and 
flashbacks.  He did not report that any symptoms interfered with 
his work and a 2005 VA examiner noted that his PTSD seemed mild 
and assigned a GAF score of 75.  As noted above, a score from 80 
to 71 indicates transient symptoms and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.  DSM-IV.  As the 
symptoms reported by the Veteran and the results of the 2005 VA 
examination, the Board finds that the evidence most nearly 
approximates the criteria for a 10 percent disability rating 
prior to May 2006.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The June 2006 VA mental health evaluation revealed symptoms of 
difficulty with social and occupational functioning due to lack 
of interest, irritability, and avoidance of stimuli.  The Veteran 
reported that the symptoms had a moderate effect on his work and 
a severe effect on social functioning due to avoidance of 
activities and relationships.  The mental health provider noted 
that PTSD was severe and chronic and assigned a GAF score of 55.  
A score of 60 to 51 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  DSM-
IV.

Subsequent to the 2006 evaluation, the Veteran was seen for 
regular treatment and reported difficulty dealing with workplace 
stressors, irritability, anxiety, hypervigilance, and panic 
attacks.  Two of his former coworkers submitted statements 
reporting that the Veteran had become more withdrawn at work and 
defensive.  The Veteran noted feeling socially withdrawn in 
regard to his workplace and church family, but reported good 
family relationships and that his family kept him from being 
isolated.  At the 2009 VA examination, the Veteran reported being 
actively involved in his condominium community, participating in 
hobbies, and frequent family interactions.  The examiner noted 
that the Veteran's PTSD symptoms had increased about the time of 
his heart surgery, but stated that the symptoms had mild to 
moderate impact on occupational functioning and that he had a 
positive social life with the exception of the disruption of his 
church family.  His symptoms were described as moderate and he 
was, again, assigned a GAF score of 55.  

Based on the reported and observed symptoms noted above and the 
assigned GAF scores reflecting moderate impairment, the Board 
finds that the objective medical evidence, beginning in May 2006, 
most nearly approximates the criteria for a 50 percent disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  That is, 
the disability picture of the Veteran's PTSD is consistent with 
criteria of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-, and long-, term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board does not find, however, that the objective findings of 
record are sufficient to warrant a rating in excess of 50 
percent.  That is, the objective findings of record do not 
include those meeting the criteria for the next higher disability 
rating of 70 percent such as "occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships."  Id. 

The Veteran does not have any significant set of symptoms 
approximating those ordinarily associated with the criteria for a 
70 percent disability rating, such as the criteria described 
above.  Although the Veteran has suicidal ideation, he has noted 
that he does not seriously consider suicide because his family is 
too important to him; he described suicidal thoughts as fleeting.  
He has reported panic attacks, but not near continuous panic 
affecting his ability to function independently.  He notes 
feeling more irritable, but testified during the 2009 hearing 
that he becomes angry due to provocation and does not actually 
become violent.  

The record does not reflect intermittently impaired speech, 
judgment, or abstract thinking (he reported a confusing 
conversation with his wife, but noted that he may have been half 
asleep at that time).  Although he noted in 2009 that he would, 
occasionally, forget things such as his wallet, impairment of 
memory and forgetting to complete tasks is a symptom described by 
the 50 percent rating.  Further, although the Veteran has 
reported depression and social withdrawal, he has indicated that 
he does remain close to his family and interacts with individuals 
outside of his family, to include members of his condominium 
community and reconnecting with old friends.  

To the extent he may have some deficiencies in social 
functioning, these deficiencies are contemplated in ratings lower 
than 70 percent; and the objective medical evidence most nearly 
approximates the criteria for a 50 percent disability rating.  
See 38 C.F.R. § 4.130.  

The Board finds that this matter need not be remanded to have the 
RO refer the Veteran's claim to the Under Secretary for Benefits 
or to the Director of the Compensation and Pension Service for 
assignment of an extraschedular rating, pursuant to 38 C.F.R. § 
3.321(b).  The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the Veteran's 
PTSD reflects so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  The Board observes 
that there is no showing the disability results in marked 
interference with employment: the 2005 VA examiner specifically 
concluded that the Veteran's PTSD only caused mild occupational 
impairment and the 2009 examiner noted only moderate occupational 
impairment.  In addition, there is no evidence that the Veteran 
has ever been hospitalized for his PTSD.

Although the Veteran did lose his job during the pendency of the 
appeal, the record does not reflect that loss was wholly (italics 
added for emphasis) attributable to his PTSD: letters from the 
Veteran's former coworkers reflect that his PTSD symptoms may 
have been partially responsible for the job loss; he testified in 
2009 that the position he held was eliminated due to lack of 
staffing funds; his statements to treatment providers indicate 
that his decreased activity (due to the effects of a heart 
surgery) and a pastoral transition may have played a role in the 
changing environment at his church.  Further, the Veteran has 
reported to current treatment providers that he is currently 
working part-time and no provider has stated that PTSD causes him 
to be unable to work.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  This is another way of saying 
the Veteran's existing rating assigned for his disability 
contemplate there will be some employment impairment.  Simply 
stated, although his disability may interfere with his ability to 
work, such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
rating is not shown to be necessary.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  

As such, the service- connected PTSD has not otherwise rendered 
impractical the application of the regular schedular standards.  
Absent evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand of this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not appropriate.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to an increased disability rating of PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


